Ford, Judge:
The proper value for dutiable purposes of certain electrical machinery and equipment covered by the appeals for a reappraisement enumerated in schedule “A,” attached hereto and made a part of this decision, is before the court for determination.
The parties hereto have entered into a stipulation of facts wherein it has been agreed as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the merchandise the subject of these appeals to reappraisement was exported from Japan subsequent to February 27, 1958, that said merchandise is not included in the Final List, T.D. 54521, that at the time of exportation of said merchandise, the prices at which such and similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the following unit f.o.b. prices:
I.F. Transformers-262.5 KC or 18 mm. sq. $0.311 per pair
I.F. Transformers-455 KC 0.215
F.M. Tuners 4.25
H K 1204-1 Coils 1.04
Antenna Coils 0.10
R F Coils 0.10
Oscillator Coils 0.10
Mylar Condensors 18.06 per thousand less 0.6%
IT IS FURTHER STIPULATED AND AGREED that these appeals to reappraisement be deemed submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as *626amended by the Customs Simplication Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the electrical machinery and equipment in issue and that said value is the following unit f.o.b. prices:
I.F. Transformers-262.5 KC or 18 mm. sq. $0,311 per pair
I.F. Transformers-455 KC 0.215
F.M. Tuners 4.25
H K 1204-1 Coils 1.04
Antenna Coils 0.10
R F Coils 0.10
Oscillator Coils 0.10
Mylar Condensors 18.06 per thousand less 0.6%
Judgment will be entered accordingly.